Citation Nr: 1447800	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a migraine headache disorder.

2.  Entitlement to an increased rating for a service-connected low back disability, in excess of 10 percent from December 4, 2006 to September 19, 2011, and in excess of 20 percent from September 19, 2011. 

3.  Entitlement to an increased rating in excess of 10 percent for a service-connected left knee strain with arthralgia disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran, who is the appellant, served on active duty from March 1989 to March 1993, and from January 2003 to August 2003, with additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied reopening service connection for a migraine headache disorder, denied a compensable disability rating for the service-connected left knee disability, and denied an increased disability rating in excess of 10 percent for the service-connected low back disability.  Entitlement to a TDIU was raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Roanoke, Virginia.  A transcript of the hearing is associated with the physical claims file.  At the hearing, the Veteran submitted new evidence and waived RO review.

In August 2011, the Board remanded this matter to the RO for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2011 Board Remand is included in the Duties to Notify and Assist section below.

In the August 2011 Board decision and remand, the Board denied an increased rating in excess of 10 percent for hypertension.  The Veteran did not submit a timely appeal on the issue of an increased rating for hypertension; thus, the issue is no longer before the Board.  See 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013).  Also in the August 2011 Board decision and remand, the Board determined that the issue of a reduction of the 10 percent disability rating assigned for the right knee was no longer in appellate status, and was not before the Board.  The Board also granted reopening of service connection for a migraine headache disorder and remanded the issue of service connection; therefore, the issue of service connection for a migraine headache disorder is currently before the Board.  

On review of the complete procedural history and list of service-connected disabilities, the Board finds that impermissible steps precipitated the RO's August 2012 decision to grant service connection for left knee arthralgia.  Specifically, the RO violated the rule against pyramiding by attempting to recognize a separate service-connected disability for left knee "arthralgia," a synonym for pain.  See 
38 C.F.R. § 4.14 (2014); Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).  The prior March 2009 rating decision assigned an increased disability rating of 10 percent for a left knee strain disability "based on knee pain;" therefore, were that rating decision recognized, the Veteran would be assigned two service-connected disabilities and two ratings for a single left knee disability that is characterized by pain and limitation of motion.  As arthralgia does not constitute a diagnosis, and as will be discussed in more detail below, the Veteran's single left knee disability will be rated under Diagnostic Codes 5099-5024-5003 as a left knee strain with arthralgia disability; therefore, the August 2012 decision, as to the issue of a separate left knee disability, is void ab initio as a violation of the rule against pyramiding.

Notwithstanding the discussion above, the RO's August 2012 decision created a valid "staged" rating for the service-connected low back disability.  Pursuant to the August 2012 decision, the low back disability is rated at 20 percent, effective September 19, 2011, the date of the September 2011 VA examination.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of service connection for a left ankle injury disorder secondary to the service-connected left knee disability pursuant to 38 C.F.R. § 3.310(a) (2014) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2007 VA treatment record.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current migraine headache disorder.

2.  Symptoms of a migraine headache disorder were chronic in service. 

3.  For the rating period from December 4, 2006 to September 19, 2011, the service-connected low back disability manifested symptoms including localized tenderness not resulting in an abnormal gait or abnormal spinal contour, forward flexion of 90 degrees, and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation of 30 degrees each.  

4.  For the rating period from September 19, 2011, forward, the service-connected low back disability manifested symptoms, findings, and impairments including stiffness, spasms, pain, and forward flexion limited to 50 degrees or more; with no ankylosis of the thoracolumbar spine.  

5.  Left knee arthralgia is a residual symptom stemming from the left knee strain.  

6.  For the entire rating period, the Veteran's left knee strain disability with arthralgia has been manifested by pain, fatigue, weakness, lack of endurance, painful motion, tenderness, abnormal gait, and no lateral instability or subluxation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  For the rating period from December 4, 2006 to September 19, 2011, the criteria for an increased rating in excess of 10 percent for a low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  For the rating period from September 19, 2011, the criteria for an increased rating in excess of 20 percent for a low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

4.  The August 2012 purported grant of service connection for left knee arthralgia by the AOJ constitutes impermissible pyramiding under 38 C.F.R. § 4.14 (2014) and is clearly erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(d), 3.303 (2014).

5.  The criteria for an increased rating in excess of 10 percent for a left knee disability have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024-5003, 5260, 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the issue of service connection for a migraine headache disorder, given the favorable outcome discussed below, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  
In a February 2007 notice letter sent prior to the February 2008 rating decision, the RO advised the Veteran that she may submit evidence showing that the service-connected low back and left knee disabilities increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The February 2007 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, the April 2011 Board hearing transcript, and the Veteran's statements.  

During the April 2011 Board hearing, the undersigned VLJ identified the issues on appeal, including factors the Veteran believed warranted an increased rating, such as range of motion, limitations that the back and knee conditions pose on activities, and flare-ups.  Additionally, the VLJ asked questions to help direct the Veteran's testimony, especially to identify onset of and history of symptoms for migraine headaches.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In August 2011, the Board remanded the issues of increased ratings for the low back and left knee disabilities for a VA examination.   In September 2011, the Veteran was afforded VA examinations to determine the severity of the service-connected back and left knee disabilities; therefore, the Board's August 2011 remand instructions were satisfied.  38 C.F.R. § 3.159(c)(4) (2014); Stegall, 11 Vet. App. at 268.  

The Board finds that the September 2011 VA examinations of the low back and left knee are adequate.  In the September 2011 VA examinations, the VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disabilities.  With regard to both disabilities, the VA examiner presented all pertinent findings and medical opinions needed to fairly evaluate the appeal; therefore, the Board finds that the examination report is adequate for deciding the appeals and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes the August 2014 brief on appeal wherein the representative states that the issues on appeal include an increased rating for hypertension, which, as discussed above, is no longer before the Board.  In the August 2014 brief on appeal, the representative also states that the Veteran's case is not yet ripe for appellate review given that the last VA compensation examination of the left knee and back occurred over two years ago.  Within that context, the representative contends that VA's duty to assist includes conducting a contemporaneous medical examination to ensure that a "fair and impartial determination is [not] 'stale.'"  

The August 2014 brief on appeal does not include a specific factual assertion of worsening of the Veteran's knee or back disabilities since the September 2011 VA examination.  There is also no evidence of worsening since the last VA examination in September 2011.  Neither the representative nor the Veteran point to any statement or report of symptoms by the Veteran or any medical or other evidence of record that suggests worsening of the left knee or low back since the May 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  As there is no evidence of worsening of the back or knee disabilities since the last VA examination in September 2011, a remand for another VA examination is not warranted, and is not required by the VCAA.  
In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 (2014).  As a general matter, service connection for a disability requires evidence of: (1) a current disability; (2) the disease or injury having been incurred in service; (3) a causal relationship between the current disability and the injury or disease incurred in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)). 

In this case, a migraine headache disorder (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Migraine Headache Disorder

The Veteran contends that she began experiencing migraine headaches around 1989 while serving in Germany and that these migraine headaches have steadily worsened over the years.  The Veteran also contends that she has been unable to work for almost two years due to her migraine disability in addition to the symptoms she experiences from the knees, back, fibromyalgia, blood pressure, and diabetes.  

Initially, the Board finds that the Veteran has a current migraine headache disorder.  In the September 2011 VA examination report, the VA examiner indicated that the Veteran was diagnosed in March 2004 with migraine headaches and in August 2008 with tension headaches.     

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether symptoms of a migraine headache disorder were chronic during service.  A June 1992 STR noted that the Veteran reported a headache on the right side which lasted for three days.  A March 2001 STR reflects that the Veteran indicated a history of "frequent or severe headaches."  In STRs from May 2003, the Veteran reported having daily constant headaches and elaborated that the headaches were "stress-related" and that headaches were occurring in the back of the head.  

In a March 2009 lay statement associated with the Veteran's substantive appeal (Form 9), the Veteran stated that a portion of her active duty record is missing documents that would demonstrate that the migraine condition began while she was serving overseas.  During the April 2011 Board hearing, the Veteran testified that the headaches began around 1989 and 1990 during active service in Germany.  See Board hearing transcript at 10.  The Veteran also testified that the headache symptoms continued during that period of service, persisted throughout service and until the present, and have increased in severity over time.  See id.  

The Board finds that the Veteran is competent to report chronic symptoms of the migraine headache disorder.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  The Board also finds the Veteran's statements and oral testimony to be credible on the question of whether symptoms of a migraine headache disorder were chronic in service.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991) (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the migraine headache disability were chronic in service; therefore, the criteria for presumptive service connection for a migraine headache disability based on chronic in-service symptoms have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for a migraine headache disability on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).
Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  When an unlisted residual condition is encountered, requiring a rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, "50" for the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Low Back Strain

The Veteran contends that the service-connected low back disability has worsened as back pain has increased.  The Veteran contends that she is unable to able to stand, sit, or even lie down for a long period of time, and has been unable to work for almost two years due, in part, to the back disability. 

The Veteran is service connected for a low back strain disability, rated as 10 percent disabling from December 4, 2006 to September 19, 2011, and rated as 20 percent disabling from September 19, 2011 under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the thoracolumbar spine 15 degrees or less.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).




From December 4, 2006 to September 19, 2011

After review of all the evidence, lay and medical, the Board finds that, for the rating period from December 4, 2006 to September 19, 2011, the service-connected low back disability manifested symptoms including localized tenderness not resulting in an abnormal gait or abnormal spinal contour, forward flexion of 90 degrees, and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation of 30 degrees each.  The weight of the evidence is against finding that the low back disability manifested forward flexion greater than 30 degree s but not greater than 60 degrees; or combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During the March 2007 VA examination, the VA examiner observed that the Veteran's flexion was 90 degrees and spinal extension, right lateral flexion, left lateral flexion, right rotation and left rotation were all 30 degrees.  The March 2007 VA examiner also observed that after repetitive motion the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  In other words, there was no additional limitation.  In the March 2007 VA examination, the VA examiner examined the entire cervical, thoracic, and lumbar sections of the spine; and observed a normal head position, symmetry in appearance and motion, and normal curvatures without sign of scoliosis, abnormal lordosis, or kyphosis.  The March 2007 VA examination revealed palpable tenderness of the entire lumbar spine.  In the March 2007 VA examination report, the VA examiner noted that cranial nerves 2-12 were grossly intact, coordination was normal, and the Romberg test was negative.  The March 2007 VA examination revealed no evidence of either sensory or motor peripheral neuropathy. 

In December 2006, the Veteran submitted the claim for an increased rating for the low back disability, indicating that constant standing at work placed a strain on her back, leading to pain.  See December 2006 letter.  The letter requesting an increased rating also indicated use of a back brace.  In a March 2009 lay statement associated with the Veteran's Form 9, the Veteran asserted that she was unable to stand, sit, or lay down for a long period of time and the pain medicine often prevents her from accomplishing tasks due to the sleep-inducing side effects.  

The March 2007 VA examination report did not reveal intervertebral disc syndrome or specific nerve root involvement.  Similarly, VA treatment records do not reveal any evidence of intervertebral disc syndrome, physician-prescribed bed rest, or neurologic abnormalities.  Neither the Veteran nor the representative has indicated the presence of any such symptoms or manifestations during the period from December 4, 2006 to September 19, 2011.

In sum, the evidence for the period from December 4, 2006 to September 19, 2011 demonstrates full range of motion in the low back, localized tenderness, and additional pain caused by standing for long periods of time.  On review of this evidence, the Board finds that a rating in excess of 10 percent is not warranted for the period from December 4, 2006 to September 19, 2011 based on orthopedic limitations and symptoms under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  While pain and tenderness are demonstrated, the Board finds that the Veteran's symptoms and impairment more nearly approximate the 10 percent rating from localized tenderness not resulting in an abnormal gait or abnormal spinal contour.   See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  Because the preponderance of the evidence is against finding that an increased rating of 20 percent is warranted, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Period from September 19, 2011

After review of all the evidence, lay and medical, the Board finds that, for the rating period from September 19, 2011, the service-connected low back disability manifested symptoms including stiffness, spasms, pain, and forward flexion limited to 50 degrees or more.  The weight of the evidence is against finding that the low back disability manifested forward flexion 15 degrees or less.

At the April 2011 Board hearing, the Veteran testified about functional impairment including drowsiness due to pain medication, an inability to sit for long periods, and limitation of motion.  See Board hearing transcript at 3-4.  During the September 2011 VA examination, the Veteran reported that her lower back condition reduced her employment availability as she could not work a typical hospital surgery schedule and instead worked in an outpatient surgical center where she was allowed to take breaks every 45 minutes to alleviate back-related symptoms.  

In the September 2011 VA examination report, the VA examiner recorded that range of motion for the thoracolumbar spine was within normal limits; specifically, the VA examiner observed that spinal flexion was 80 degrees until pain began and the extension, right lateral flexion, left lateral flexion, right rotation, and left rotation were all 30 degrees.  After repetitive motion, the VA examiner observed that the spinal flexion was 50 degrees until pain began and extension was 20 degrees, right lateral flexion was 25 degrees, left lateral flexion was 20 degrees, right rotation was 25 degrees and left rotation was 25 degrees for the thoracolumbar spine.  The September 2011 VA examiner also observed guarding and/or muscle spasm, which did not result in an abnormal gait or spinal contour.  

In the September 2011 VA examination report, the VA examiner noted that there was not any muscle atrophy and the deep tendon reflexes were normal.  The VA examiner also noted a normal sensory examination and no evidence of radiculopathy.  The VA examiner also noted that the Veteran reported the occasional use of a cane and a walker.  The VA examiner further noted that imaging studies revealed mild degenerative changes, however, no evidence of arthritis.  The September 2011 VA examination report also noted that the Veteran's diagnosis of (non-service-connected) fibromyalgia impacts the Veteran's back function.  

In a December 2013 VA treatment record, the Veteran reported that her back causes her constant pain, the pain is aggravated by prolonged standing, and the pain interferes with her ability to sleep.  In a January 2014 VA treatment record, the Veteran reported of back pain.  In a July 2014 VA treatment record, the Veteran reported of back pain and said that she has a back brace that she could use but was not wearing that day.  A September 2014 VA treatment recorded noted that the Veteran uses a rolling walker.

In the September 2011 VA examination report, the VA examiner reported that there was no evidence of intervertebral disc syndrome or any other neurologic abnormalities.  Similarly, VA treatment records do not reveal any evidence of intervertebral disc syndrome, physician-prescribed bed rest, or neurologic abnormalities.  Neither the Veteran nor the representative has indicated the presence of any such symptoms or manifestations during the period from September 19, 2011.

In sum, the evidence demonstrates symptoms including stiffness, spasms, pain, and forward flexion limited to 50 degrees or more.  An examination which revealed forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees more nearly approximates the 20 percent criteria under Diagnostic Code 5237.  While the Veteran has described how back pain has caused functional impairment including the inability to sit for long periods of time, pain on moving back and forth, and the need to take breaks from work every 45 minutes, the Board finds that this evidence does not more nearly approximate forward flexion of the thoracolumbar spine of 15 degrees or less, or any ankyloses, as is required for a 30 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  Because the preponderance of the evidence is against finding that an increased rating of 30 percent is warranted, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
  
Left Knee Disability Rating Analysis

The Veteran contends that the service-connected left knee disability has worsened as pain has increased and she places more pressure on the left knee to compensate for the right knee disability.  The Veteran asserts that she cannot bend the left knee very far before pain starts, and standing, sitting, or lying down for long periods of time causes great pain.  The Veteran contends that she is unable to stand, sit, or even lie down for a long period of time and has been unable to work for almost two years due, in part, to the knee disability.  

Initially, the Board finds that left knee arthralgia is a residual symptom stemming from the service-connected left knee strain disability.  The Veteran was granted service connection for a left knee strain (patella femoral syndrome) in a June 2005 rating decision with a noncompensable (0 percent) rating effective August 16, 2003.  The June 2005 noncompensable rating was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and the RO noted that the rating was based on full range of motion and "no subluxation, locking pain or effusion, no pain, fatigue, weakness, lack of endurance or incoordination."  

In the February 2008 rating decision, from which this appeal arises, the RO denied a compensable rating for the service-connected left knee strain disability under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  The rating decision cited evidence supporting a noncompensable rating including a March 2007 VA examination report that reflected an absence of palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking pain, or ankylosis.  The March 2007 VA examination also included normal range of motion measurements including flexion to 140 degrees, extension to 0 degrees, and no additional limitation after repetitive motion.  The March 2007 VA examination also revealed normal ligaments and menisci, and included x-rays within normal limits.  

Subsequently, in a March 2009 rating decision, the RO rated the Veteran's left knee disability by analogy based on symptomatology consistent with painful motion of the joint and granted an increased rating of 10 percent, effective December 2006.  In the March 2009 rating decision, although the RO rated the Veteran under Diagnostic Code 5260-5024, with Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5024 for tenosynovitis, the 10 percent rating reflected a noncompensable limitation of motion with pain, which meets the 10 percent criteria under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Given that the Veteran has not been diagnosed with tenosynovitis, the Board finds that a Diagnostic Code of 5099-5024-5003 more accurately reflects a rating by analogy to tenosynovitis (see above discussion of appropriate codes for rating by analogy) represented in the March 2009 rating decision and more accurately reflects the Veteran's current disability symptomatology.

In this context, the Board finds that the August 2012 rating decision that purported to grant service connection for left knee arthralgia constitutes impermissible pyramiding under 38 C.F.R. § 4.14; therefore, the grant of service connection for left knee arthralgia is void.  After the August 2011 Board remand, in August 2012, the RO purported to grant service connection for left knee arthralgia with a noncompensable rating, effective September 19 2011, based on symptomatology consistent with limited flexion under Diagnostic Code 5260.  Although the September 2011 VA examiner wrote "arthralgia" in the diagnosis section of the report, and did not diagnose a left knee strain disability, the left knee arthralgia is a residual symptom stemming from the service-connected left knee strain disability that has already been recognized in the 10 percent rating for the left knee strain disability.  The June 2005 rating decision found pain (a symptom of left knee strain), and rated based on limitation of motion.  Arthralgia is simply pain in a joint.  See Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Pain is a symptom capable of causing limitation of motion, but is not itself a diagnosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

Henceforth, the Veteran's left knee disability will be rated by analogy under Diagnostic Code 5099-5024.  As mentioned above, Diagnostic Code 5024 provides ratings for tenosynovitis, which, in this case, is analogous to the left knee pain symptoms during the rating period and the Veteran's current diagnosis of arthralgia.  The diseases under Diagnostic Codes 5013 through 5024 are to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  In the absence of a compensable limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

The Diagnostic Codes that rate based on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

After review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's left knee strain disability with arthralgia has been manifested by pain, fatigue, weakness, lack of endurance, painful motion, tenderness, abnormal gait, and no lateral instability or subluxation.  A November 2006 VA treatment record reflects that the Veteran presented with complaints of bilateral knee pain and exacerbated knee pain from prolonged standing.  A March 2007 VA treatment record reflects that the Veteran reported bilateral knee pain, and the record notes crepitus greater in the right knee than in the left.  
VA examined the left knee in March 2007.  Other than patellar crepitus, the March 2007 VA examiner concluded that the left knee was normal without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema, subluxation, locking pain, or ankyloses.  The March 2007 examination report reflects left knee flexion of 140 degrees and that repetitive motion and pain did not further limit left knee range of motion.  

A July 2007 treatment record reflects that the Veteran sought treatment for bilateral knee pain that was more pronounced behind the knee caps, and stated that the knee pain prevented her from driving a standard gear car.  In an October 2007 VA treatment record, the Veteran sought treatment for a broken left ankle, which broke when her left knee gave way.  A June 2008 VA treatment record noted chronic bilateral knee pain, and an examination of the left knee revealed pes anserine bursa (fluid between the tendons surrounding the knee).  See Dorland's Illustrated Medical Dictionary 262, 1421 (32th ed. 2012).  Another June 2008 VA treatment record reflects that the Veteran reported bilateral knee pain, swelling, and giving way.  An October 2008 VA treatment record notes that that a June 2008 x-ray of the knees revealed mild degenerative changes of both patellofemoral joints.  A January 2009 VA treatment record noted the use of metal upright knee braces to address chronic bilateral knee pain.  

In a March 2009 lay statement associated with the Veteran's Form 9, the Veteran asserted that she was unable to stand, sit, or lie down for a long period of time and the pain medicine often prevented her from accomplishing tasks due to the sleep-inducing side effects.  During the April 2011 Board hearing, the Veteran testified that she could not bend the knee very far due to the pain, that sitting for long periods of time aggravates the knee pain, and she can only move the knee a little without feeling pain.  

In September 2011, the Veteran underwent a VA examination of the left knee.  Testing revealed left knee flexion at 130 degrees until pain began and, after repetitive use, left knee flexion at 50 degrees.  Testing also revealed 0 degrees of extension with no objective evidence of painful motion both before and after repetitive use.  The VA examiner noted functional loss of the left knee with less movement than normal, pain with movement, and antalgic gait.  The VA examiner noted normal strength for left knee flexion and extension and normal left knee test results for anterior instability (Lachman test), posterior instability (Posterior drawer test), and evaluation of medial-lateral instability.  The VA examiner noted no evidence or history of recurrent patellar subluxation or dislocation, no meniscal conditions or meniscal-related surgeries, or any other left-knee related surgery, including that the March 2007 examination determined that the imaging tests of the left knee did not demonstrate any abnormality.  The VA examiner also noted that imaging studies and x-rays ruled out a diagnosis of arthritis or patellar subluxation.  The VA examiner noted crepitus, pain at rest, and guarding of movement.  The VA examiner also determined that the Veteran's left knee symptoms were not consistent with a finding of Osgood-Schlatter's disease, that there was no mass behind the knee, and concluded that there were no left knee abnormalities other than those explicitly noted in the examination.

In the September 2011 VA examination report, the VA examiner opined that the most likely cause of the Veteran's limited range of motion in the left knee was pain.  During the September 2011 VA examination, the Veteran reported experiencing daily pain.  The Veteran used a brace on the left knee, slept with a Neoprene brace with metal sides, and used a cane and a walker three to four times a week, keeping a cane at work and a cane and walker in her car.  The Veteran reported that, after sitting ten minutes, she would initially walk slower and walking a quarter of a mile from the parking lot to the examination room took fifteen minutes, and the VA examiner noted that the Veteran was able to stand 15-30 minutes at a time.  According to the September 2011 VA examination report, when the Veteran was employed at a surgical call center, she would have to stand every 30-45 minutes to alleviate the pain and stiffness in the legs, and the left knee disability decreased the Veteran's endurance at work.  During the September 2011 VA examination, the Veteran did not report experiencing any flare ups with the left knee.  In a March 2014 VA treatment record, it was noted that the Veteran maintained walking with a cane and in May 2014 VA treatment record, the Veteran reported bilateral knee pain.

On review of all the evidence, lay and medical, the Board finds that the criteria for an increased rating in excess of 10 percent for left knee disability have not been met or more nearly approximated for any period.  As reviewed above, the evidence does not demonstrate that the Veteran's left knee disability warrants a compensable rating under Diagnostic Code 5260 for range of motion, or a compensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  For the entire rating period, the evidence does not demonstrate either compensable limitation of motion of extension (10 degrees) or limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for either limitation of extension or limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

When a veteran has limitation of motion in the knees that meet the criteria for a noncompensable rating under Diagnostic Codes 5260 or 5261 (or consistent with DeLuca, 8 Vet. App. at 204-07, and 38 C.F.R. §§ 4.45 and 4.59) a 10 percent rating under Diagnostic Code 5003 is warranted where there is probative evidence showing that the veteran experiences painful motion attributable to the arthritis.  See VAOPGCPREC 9-98.  After consideration of DeLuca factors including pain and limitation of motion reported by the Veteran and demonstrated during the March 2007 and September 2011 VA examinations, it remains that Diagnostic Code 5003 only provides a 10 percent rating for limitation of motion in the knee that is noncompensable under Diagnostic Codes 5260 and 5261.  The Veteran is currently in receipt of 10 percent disability rating for the left knee disability for the entire rating period.

The Board has additionally considered other Diagnostic Codes to provide the Veteran with the most beneficial disability rating for the left knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, as the lay and medical evidence does not demonstrate ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria for a disability rating under Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 do not apply for any period on appeal.  38 C.F.R. § 4.71a.  
For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 10 percent disabling for the left knee disability for the entire rating period.  In this case, the Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  As a result, no staged or separate ratings are warranted.  38 C.F.R. §§ 4.3, 4.7; VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint); see Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board notes the Veteran's assertions in the March 2009 lay statement within the Form 9 and testimony provided during the April 2011 Board hearing, wherein she asserted that she was unable to stand, sit, or even lie down for a long period of time, and was unable to work for almost two years due to symptoms relating to both service-connected and non-service-connected medical conditions.  In the March 2009 Form 9, the Veteran asserted that she had been unable to work for two years as a result of the service-connected back, knees, hypertension, and migraines, as well the non-service-connected fibromyalgia and diabetes.  In the March 2009 Form 9, the Veteran stated that the sleep-inducing side effects of the medication rendered her unable to perform anything at home or anywhere else.  The September 2011 VA examiner reported that the Veteran's lower back and knee condition reduced her employment availability as she could not work a typical hospital surgery schedule and instead worked in an outpatient surgical center where she was allowed to take breaks every 45 minutes to alleviate back and knee symptoms.  

The Board does not find any symptoms or functional impairment of the low back that is not already encompassed by the 10 percent rating from December 4, 2006 to September 19, 2011, and a 20 percent rating under Diagnostic Code 5237 based on painful limitation of back motion, as well as the 10 percent rating for the left knee under Diagnostic Codes 5099-5024 and 5003.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (or condition similar to painful arthritis) (38 C.F.R. § 4.59, Diagnostic Code 5003), and contemplate ratings based on limitation of motion (Diagnostic Codes 5237, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness 
(38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Although, in the March 2009 Form 9, the Veteran contends that the medication's sleep-inducing interfered with her ability to work, the Board notes that the Veteran has a medical history of medication prescribed for a non-service-connected disorder specifically to induce sleep.  An October 2007 VA treatment record lists medication (Alprazolam) and indicated that the Alprazolam was to address anxiety by inducing sleep at bedtime.  The same Alprazolam is listed in a December 2008 VA treatment record; and March 2009, December 2013, and May 2014 treatment records list a different medication (Zolpidem) and indicated that the medication was intended to induce sleep. 
Notwithstanding the Veteran's assertion of being unemployed due to the back and knee disabilities, the September 2011 VA examiner noted that, although the conditions reduced her employment availability, she was still able to work under conditions which allowed her to take breaks every 45 minutes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the symptoms on the Veteran's occupation and daily life.  In the absence of exceptional factors associated with the back and left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render the schedular rating criteria inadequate.  

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As the schedular rating criteria are adequate to compensate for the average impairment of earning capacity due to the low back and left knee disabilities addressed in this case, the Board finds that any remaining questions regarding TDIU shall be resolved with additional development pursuant to 38 C.F.R. § 4.16(b).


ORDER

Service connection for a migraine headache disorder is granted.

An increased disability rating for a back disability in excess of 10 percent from December 4, 2006 to September 19, 2011, and in excess of 20 percent from September 19, 2011, is denied.

An increased disability rating in excess of 10 percent for a left knee disability, for the entire rating period, is denied.




REMAND

TDIU

A claim for TDIU is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. 447.  In a January 2007 VA treatment record, the Veteran reported losing her job and running out of unemployment benefits.  In the March 2009 Form 9, the Veteran reported that she had been unable to work for almost two years due to both her service-connected disabilities (back strain, bilateral knees, hypertension, and migraine headache disorder), nonservice-connected disabilities (fibromyalgia and diabetes), and medications stemming from the disabilities.  An April 2010 VA treatment record reflects that the Veteran was homeless from three to twelve months.  In the September 2011 VA examinations, it was noted that the Veteran had been working at a surgical call center for three months.  In July 2014, a VA medical center submitted certification that the Veteran was accepted into a case management to address homelessness.  

During the rating period, the Veteran had a 40 percent combined disability rating from December 04, 2006 to September 19, 2011, and a 50 percent combined disability rating from September 19, 2011.  In this current decision, the Board is granting service connection for the migraine headache disorder, a service-connected disability that has yet to be rated by the AOJ.

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the claims for increased back and left knee disability ratings.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, and in light of the recent grant of service connection for a migraine headache disorder, the RO must first addressed TDIU in the first instance. 



Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:
 
1.  The RO/AMC should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.
 
2.  After all available evidence has been associated with the record, the RO should review the evidence and determine if further development is warranted for TDIU.  The RO should take any additional development as deemed necessary.  If the RO finds that a VA examination is warranted, the record should be made available to the VA examiner for review prior to examination and the VA examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of service-connected disabilities and related medications.  The VA examiner should provide an explanation for all opinions and conclusions reached.
 
3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


